DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on July 2, 2022.
Claims 1, 3, 5-7, and 9-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,003,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2022 was filed before the mailing of a final action, a notice of allowance, or an action that otherwise closes prosecution in the application. The submission is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 8, filed July 2, 2022, with respect to rejection of claims 1-4, 6-12, and 14 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-12, and 14 under 35 U.S.C. § 101 has been withdrawn. 

Applicant’s arguments, see pg. 8, filed July 2, 2022, with respect to nonstatutory double patenting rejection of claims 1-14 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-14 has been withdrawn. 

Applicant’s arguments, see 9-11, filed July 2, 2022, with respect to prior art rejection of claims 10-14 have been fully considered and are persuasive.  The prior art rejection of claims 10-14 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-7, and 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A system for managing bandwidth usage rates in a network that includes a plurality of provider interfaces configured to enable one or more routers to communicate with one or more Internet service providers, the system including one or more servers configured to communicate with the one or more routers, the one or more servers having memory for storing computer program instructions and one or more processors coupled to the memory, the one or more processors configured to execute the computer program instructions, the computer program instructions comprising: 
collecting data relating to data flows for each provider interface of the plurality of provider interfaces, the data including bandwidth statistics; 
identifying network prefixes for each provider interface that carry Internet traffic based on the data collected; 
probing network prefixes at each provider interface of the plurality of provider interfaces to measure network prefix performance metrics of each provider interface; 
determining network prefixes from the network prefixes identified that can be reassigned from a first provider interface to one or more candidate provider interfaces capable of receiving rerouted Internet traffic; 
removing an undesirable candidate provider interface from the one or more provider interfaces (1) if a network prefix of the network prefixes that are determined as capable of being reassigned is not accessible through the undesirable candidate provider interface, (2) if the performance metrics of the undesirable candidate provider interface are worse than the first provider interface, (3) if current bandwidth usage rate for the network prefix determined as capable of being reassigned exceeds the bandwidth usage rate limit or (4) if a bandwidth usage rate at the undesirable candidate provider interface will exceed a bandwidth usage rate limit, if a network prefix is reassigned to the candidate provider interface; and 
rerouting Internet traffic from the first provider interface to a second provider interface of the one or more candidate provider interfaces not removed that is capable of receiving rerouted Internet traffic.
Patel et al. (US 8,203,954 B1, “Patel”) discloses a device monitoring link utilization of one or more links corresponding to one or more network interfaces (see FIG. 2, 6 and 12:47-55), selecting one or more prefixes with a total bandwidth utilization of a certain amount (see FIG. 5A-5C and 11:37-51), and redirecting the prefixes over one or more other available load balanced links (see FIG. 5A-5C and 11:37-51). 
Cain et al. (US 4,905,233, “Cain”) discloses examining the metrics of all the shortest paths from all neighboring nodes to the destination node to determine which path yields a metric total that exceeds a reference, where the reference is determined using the metric of the shortest path between the source node and the destination node (see 2:2-14). Cain also discloses eliminating a path whose metric total exceeds the reference as a possible candidate path for routing between the source and destination nodes (see 2:2-14). 
However, the prior arts of record do not disclose, alone or in combination,  probing network prefixes at each provider interface of the plurality of provider interfaces to measure network prefix performance metrics of each provider interface; removing an undesirable candidate provider interface from the one or more provider interfaces (1) if a network prefix of the network prefixes that are determined as capable of being reassigned is not accessible through the undesirable candidate provider interface, (2) if the performance metrics of the undesirable candidate provider interface are worse than the first provider interface, (3) if current bandwidth usage rate for the network prefix determined as capable of being reassigned exceeds the bandwidth usage rate limit or (4) if a bandwidth usage rate at the undesirable candidate provider interface will exceed a bandwidth usage rate limit, if a network prefix is reassigned to the candidate provider interface; and rerouting Internet traffic from the first provider interface to a second provider interface of the one or more candidate provider interfaces not removed that is capable of receiving rerouted Internet traffic.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3 and 5-7 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 9 and 10, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474